Citation Nr: 0927447	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-40 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder. 

2. Entitlement to service connection for diabetes mellitus, 
type 2.

3. Entitlement to service connection for bilateral hearing 
loss. 

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1964 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in May 2007 a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In March 2009, the Veteran canceled his request for a hearing 
before a Veterans Law Judge.  38 C.F.R. § 20.702(e) (a 
request for a hearing may be withdrawn by an appellant at any 
time before the date of the hearing).  


FINDINGS OF FACT

1. In March 2009, prior to the promulgation of a decision by 
the Board on the appeal, the Veteran in writing withdrew from 
the appeal the claim of service connection for posttraumatic 
stress disorder. 

2. The Veteran did not serve in the Republic of Vietnam, 
during the Vietnam era. 

3. Diabetes mellitus, type 2, was not affirmatively show to 
have been present during service; diabetes mellitus, type 2, 
was not manifested to a compensable degree within one year 
from the date of separation from service in July 1970; and 
diabetes mellitus, type 2, first diagnosed after service 
beyond the one-year presumptive period for a chronic disease, 
is unrelated to an injury, disease, or event of service 
origin. 



4. Bilateral hearing loss was not affirmatively show to have 
been present during service; bilateral hearing loss of the 
sensorineural type was not manifested to a compensable degree 
within one year from the date of separation from service in 
July 1970; and bilateral hearing loss of the sensorineural 
type, first diagnosed after service beyond the one-year 
presumptive period for a chronic disease, is unrelated to an 
injury, disease, or event of service origin.

5. Tinnitus was not affirmatively show to have been present 
during service; and current tinnitus, first diagnosed after 
service, is unrelated to a disease, injury, or event of 
service origin.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of 
service connection for posttraumatic stress disorder have 
been met.  38 U.S.C.A. § 7105(b), (d) (West 2002 & Supp. 
2009); 38 C.F.R. § 20.204 (2008). 

2. Diabetes mellitus, type 2, was not incurred in or 
aggravated by active service, and service connection for 
diabetes mellitus, type 2, may not be presumed based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008). 

3. Bilateral hearing loss was not incurred in or aggravated 
by active service; and bilateral hearing loss of the 
sensorineural type may not be presumed based on the one-year 
presumption for a chronic disease. 38 U.S.C.A. §§ 1110, 1112, 
1131 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

4. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2006. The Veteran was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any non-Federal records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.

As for the content and the timing of the VCAA notice, the 
document complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, 18 Vet. 
App. 112 (2004) (pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim)  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO obtained the service treatment records, 
service personnel records, and VA records.  

On the claim of service connection for diabetes mellitus, 
type 2, the medical evidence of record is sufficient to 
decide claim and a VA examination or VA medical opinion is 
not required under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4). 

On the claims of service connection for bilateral hearing 
loss and for tinnitus, the RO obtained a VA medical 
examination and opinion. 

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Posttraumatic Stressor Disorder

In March 2009, prior to the promulgation of a decision in the 
appeal, the Veteran in writing withdrew from the appeal the 
claim of service connection for posttraumatic stress 
disorder. 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.

Accordingly, the Board does not have jurisdiction to review 
the claim.  38 U.S.C.A. § 7105.

Service Connection 

Diabetes Mellitus, Type 2

Bilateral Hearing Loss and Tinnitus 

Factual Background

Service personnel records show that the Veteran served on 
active duty from July 1964 to July 1970.  He had duty 
assignments in the United States, Korea, and Germany.  His 
military occupational specialty was cryptographic equipment 
maintenance.  In January 2007, the appropriate custodian of 
federal records reported that there was no evidence in the 
Veteran's file that he served in Vietnam. 

Prior to October 31, 1967, service department audiometric 
tests were in "ASA" units.  The puretone thresholds 
reported on the entrance audiogram and on the annual 
examination in September 1967 have been converted to the 
current "ISO" units, which is the standard used in 
38 C.F.R. § 3.385, to determine hearing loss for the purpose 
of VA disability compensation.  

On audiometric testing on entrance examination, the puretone 
thresholds in decibels at 500, 1000, 2000, and 4000 Hertz 
were 15, 10, 10, and 5 in each ear. 

On annual examination in September 1967, the puretone 
thresholds in decibels at 500, 1000, 2000, and 4000 Hertz 
were 15, 10, 10, and 5 in the right ear and 15, 20, 15, and 
20 in the left ear.  

On separation examination in March 1970,  the puretone 
thresholds in decibels at 500, 1000, 2000, and 4000 Hertz 
were 10, 0, 0, and 5 in the right ear and 5, 0, 0, and 10 in 
the left ear. 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of diabetes mellitus, type 
2, bilateral hearing loss, or tinnitus. 

After service, VA records in February 2005 show that the 
Veteran's blood glucose level was high, and the assessment 
was diabetes mellitus.  In October 2005, diabetes was noted 
as a medical problem.  In August 2006, the assessment was 
diabetes mellitus, new onset. 

VA records show that in August 2000 the Veteran complained of 
decreased hearing in the right ear.  In February 2006, the 
Veteran complained of a gradual decrease in hearing as well 
as tinnitus since his military service.  He gave a history of 
noise exposure during service, including nine months in 
Vietnam as a sniper.  Audiometric testing revealed puretone 
thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000, 
Hertz as 20, 25, 35, 35, and 35, in the right ear and 20, 25, 
35, 35, and 35 in the left ear.  The speech recognition 
scores were 96 percent in each ear. The diagnosis was 
sensorineural hearing loss and tinnitus.  The examiner 
expressed the opinion that military noise exposure alone did 
not cause the current hearing loss and although a hearing 
loss may have occurred during service, it had now been over-
shadowed by years of aging, recreational noise exposure, 
medical and environmental factors. 



On VA examination in January 2007, the Veteran gave a history 
of bilateral hearing loss since his military service, that 
during service he had been involved in security and 
electronic encryption and that he had been a sniper in 
Vietnam for 9 months, and that after service, he had worked 
in computer service for 30 to 40 years.  He complained having 
had constant tinnitus since service. 

Audiometric testing revealed puretone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000, Hertz as 35, 
35, 45, 45, and 45, in the right ear and 20, 25, 40, 40, and 
45 in the left ear.  The speech recognition scores were 84 
percent in the right ear and 94 percent in the left ear.  The 
diagnosis was sensorineural hearing loss.  The examiner 
expressed the opinion that hearing loss was not due to 
military noise exposure as the Veteran had normal hearing at 
service discharge.  The examiner also expressed the opinion 
that as tinnitus was not documented in the Veteran's service 
treatment records to connect the current tinnitus to noise 
exposure to service would be speculative. 

The examiner cited pertinent medical literature, the American 
College of Occupational and Environmental Medicine, to show 
that hearing loss due to noise does not progress (in excess 
of what would be expected from the addition of age-related 
threshold shifts) once the exposure to noise is discontinued.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



Where a veteran, who served for ninety days on active duty, 
develops diabetes mellitus or sensorineural hearing loss to a 
degree of 10 percent or more within one year from separation 
from service, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Diabetes Mellitus, Type 2

On the basis of the service treatment records, diabetes 
mellitus, type 2, was not affirmatively shown to have been 
present during service and service connection under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

The Veteran has not asserted and there is no evidence either 
contemporaneous with or after service that diabetes mellitus, 
type 2, was noted, that is, observed during service, and the 
principles of service connection, pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b), 
do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997). 



As for presumptive service connection as a chronic disease, 
after service, diabetes mellitus, type 2, was first assessed 
in 2005, more than 30 years after service, decades beyond the 
one-year presumptive period following separation from service 
in 1970 for manifestations of diabetes mellitus, type 2, as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. 
§§ 3.307 and 3.309. 

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), diabetes mellitus, 
type 2, is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the presence of the disability, therefore the 
determination as to the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, diabetes mellitus, type 2, was clinically 
assessed on the basis of a high blood glucose level.  For 
this reason, diabetes mellitus, type 2, is not a simple 
medical condition that a lay person is competent to identify 
as a lay person is not qualified through education, training, 
or experience to interpret laboratory tests, and the Board 
determines that diabetes mellitus, type 2, is not a simple 
medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has 
diabetes mellitus, type 2, he is competent to describe the 
symptoms of diabetes mellitus, type 2.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (Lay testimony is competent with 
regard to symptoms of an injury or illness, but not that the 
veteran had a particular injury or illness.). 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or 
there is a question of medical causation, that is, medical 
evidence of an association or link between diabetes mellitus, 
type 2, first diagnosed after service, and an injury, 
disease, or event in service, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

And based on the Veteran's symptoms and laboratory tests, 
diabetes mellitus, type 2, was diagnosed by a competent VA 
health-care professional in 2005.  

But there is no competent medical evidence of medical 
causation, that is, medical evidence of an association or 
link between diabetes mellitus, type 2, first diagnosed after 
service, and an injury, disease, or event in service.  And in 
the absence of medical evidence suggesting an association or 
link between diabetes mellitus, type 2, first diagnosed after 
service, and an injury, disease, or event in service, and in 
the absence of credible evidence of continuity of 
symptomatology, there is no possible association with 
service, and VA is no required to provide a medical 
examination or obtain a medical opinion under the duty to 
assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Regarding exposure to Agent Orange, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to herbicide agents, 
including an herbicide commonly referred to as Agent Orange.  
And if a veteran was exposed to an herbicide agent during 
active military service, service connection for diabetes 
mellitus, type 2, will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 
3.303(d).

The only evidence suggesting that the Veteran was in Vietnam 
is a purported DD-214, showing that the Veteran was 
temporarily assigned to duty in Vietnam in part of 1965 and 
in part of 1966, however, this document is altered from the 
original DD-214 that was already of record.  

Without evidence that the altered DD-214 was a correction by 
the service department, the document is wholly inconsistent 
with DD-214 already of record and the Board finds that the 
altered DD-214 is totally unpersuasive and not credible.  As 
for other purported service records submitted by the Veteran, 
including special orders, Number 2118, and Order, Number 
2158, suggesting that the Veteran was also in Vietnam, the 
records lack credibility as the records are inconsistent with 
the service personnel records and the original DD-214.  For 
these reasons, the Board finds that the Veteran did not serve 
in Vietnam and his statements that he served in Vietnam in 
which he relied on altered DD-214 and the other purported 
service records are also not credible. 

As the Veteran did not serve in Vietnam, the presumption of 
exposure to Agent Orange does not apply to the claim of 
service connection for diabetes.  38 U.S.C.A. § 1116(f).  And 
as the Veteran is not presumed to have been exposed to Agent 
Orange, the presumption of service connection under 38 
U.S.C.A. § 1116(a)(1) for diabetes mellitus, type 2, does not 
apply.

As neither the presumption of exposure to Agent Orange nor 
the presumption of service connection due to such exposure 
applies to the claim for the reasons articulated, the Veteran 
may still establish service connection by evidence of actual 
exposure to Agent Orange and by evidence that such exposure 
caused the disability.  38 C.F.R. § 3.303(d); see Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

And there is no such evidence of record to substantiate that 
the Veteran was exposed to Agent Orange.  As the Board finds 
that actual exposure to Agent Orange has not been 
established, the Board does not reach the question of medical 
causation, that is, evidence that diabetes mellitus, type 2, 
was actually caused by exposure to Agent Orange.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable medical evidence to support the claim as 
articulated above, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).
Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)). 

On the basis of the service treatment records, bilateral 
hearing loss was not affirmatively shown to have been present 
during service as none of the puretone threshold levels were 
above 20 decibels and service connection is not established 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a). 

Although the Veteran is competent to describe symptoms of 
hearing loss, the service treatment records lack the 
combination of manifestations sufficient to identify hearing 
loss and sufficient observation to establish chronicity in 
service.  As chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

After service, no pertinent complaint was documented until 
2000 when the Veteran complained of decreased hearing in the 
right ear.  In February 2006, the Veteran complained of a 
gradual decrease in hearing since his military service.  He 
gave a history of noise exposure during service, including 
nine months in Vietnam as a sniper.  The diagnosis was 
sensorineural hearing loss.  As decreased hearing first 
documented in 2000, the absence of documented complaints from 
1970 to 2000 interrupts continuity.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(It was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).

To the extent that the Veteran asserts continuity.  Here, the 
evidence of continuity fails not because of the lack of 
medical documentation, rather the assertions of continuity 
are not credible because hearing tested during service, 
including on separation examination, was within normal 
limits.  

Also, the Veteran attributed his hearing loss to his time in 
Vietnam of which there is no credible evidence, which also 
undermines the Veteran's credibility.  Here the assertions of 
continuity are not credible and less probative than the 
negative evidence and continuity of symptomatology is not 
established under 38 C.F.R. § 3.303(b).  Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

As for presumptive service connection as a chronic disease, 
after service, bilateral hearing loss of the sensorineural 
type was first diagnosed in 2006, more than 35 years after 
service, decades beyond the one-year presumptive period 
following separation from service in 1970 for manifestations 
of bilateral hearing loss of the sensorineural type as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. 
§§ 3.307 and 3.309.

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), although the 
Veteran is competent to describe symptoms of hearing loss, 
hearing loss is not a condition under case law that has been 
found to be capable of lay observation, and the determination 
as to the presence of hearing loss therefore is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish 
a diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a layperson is competent to 
identify the medical condition (noting, in a footnote, that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

In this case, the diagnosis of bilateral hearing loss of the 
sensorineural type was based on results of audiology testing 
that met the standard of hearing loss under 38 C.F.R. 
§ 3.385.  For this reason, bilateral hearing loss of the 
sensorineural type is not a simple medical condition that a 
lay person is competent to identify as a lay person is not 
qualified through education, training, or experience to 
interpret audiology testing, and the Board determines that 
bilateral hearing loss of the sensorineural type is not a 
simple medical condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has 
hearing loss for the purpose of VA disability compensation, 
he is competent to describe the symptoms of hearing loss.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Lay 
testimony is competent with regard to symptoms of an injury 
or illness, but not that the veteran had a particular injury 
or illness.). 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, or 
there is a question of medical causation, that is, medical 
evidence of an association or link between bilateral hearing 
loss, first diagnosed after service, and an injury, disease, 
or event in service, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

And based on the Veteran's symptoms and the results of 
audiology testing, bilateral hearing loss of the 
sensorineural type  was diagnosed by a competent VA 
health-care professional in 2006.  



On the question of medical causation, that is, medical 
evidence of an association or link between bilateral hearing 
loss, first diagnosed after service, and an injury, disease, 
or event in service, on VA examination in January 2007, the 
diagnosis was sensorineural hearing loss.  The examiner 
expressed the opinion that hearing loss was not due to 
military noise exposure as the Veteran had normal hearing at 
service discharge.  The examiner cited pertinent medical 
literature, the American College of Occupational and 
Environmental Medicine, to show that hearing loss due to 
noise does not progress (in excess of what would be expected 
from the addition of age-related threshold shifts) once the 
exposure to noise is discontinued.  In other words the 
threshold shifts after service were not consistent with 
normal hearing that was shown during.  This medical evidence 
is uncontroverted and opposes, rather than supports, the 
claim. 

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable medical evidence to support the claim as 
articulated above, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

 Tinnitus

On the basis of the service treatment records, tinnitus was 
not affirmatively shown to have been present during service, 
and service connection is not established under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a). 

The Veteran is competent to describe symptoms of tinnitus, 
and tinnitus is a condition under case law, where lay 
observation has been found to be competent as to the presence 
of the disability, that is, tinnitus is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent);
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

And although the Veteran is competent to declare that he has 
tinnitus, the Board finds that the Veteran's statements as to 
continuity are not credible as he attributed tinnitus to his 
time in Vietnam of which there is no credible evidence.  Also 
tinnitus was first documented in 2006, and the absence of 
documented symptoms from 1970 to 2006 interrupts continuity.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including  a lengthy period 
of absence of complaints.).  Here the assertions of 
continuity are not credible and less probative than the 
negative evidence and continuity of symptomatology is not 
established under 38 C.F.R. § 3.303(b).  Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). 

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), where as here, the 
determinative question involves a question of medical 
causation, that is, medical evidence of an association or 
link between tinnitus, first diagnosed after service, and an 
injury, disease, or event in service, where a lay assertion 
on medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  As for the Veteran's 
lay statements attributing tinnitus to noise exposure during 
service, the lay statements are not competent medical 
evidence and the statements are excluded as incompetent 
evidence. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159. 



On the question of medical causation, that is, medical 
evidence of an association or link between tinnitus, first 
diagnosed after service, and an injury, disease, or event in 
service, on VA examination in January 2007, the diagnosis was 
tinnitus.  The examiner expressed the opinion that as 
tinnitus was not document in the Veteran's service treatment 
records to connect the current tinnitus to noise exposure to 
service would be speculative. On the question of a medical 
nexus or causation opinion, a VA examiner found that a 
medical nexus opinion would be speculative. 

Under 38 C.F.R. § 3.102, service connection may not be based 
on a resort to speculation or even remote possibility.  In 
this case, there is no other medical opinion of record 
relevant to the etiology of tinnitus.  As the only competent 
evidence of a nexus is unfavorable to the claim, and as the 
Board may consider only independent medical evidence to 
support its finding on the question of a medical nexus or 
medical causation, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b). 


ORDER

The appeal of the claim of service connection for 
posttraumatic stress disorder is dismissed. 

Service connection for diabetes mellitus, type II, is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


